DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-18 are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1 and similarly in claims 9, 17 and 18:  

1. A method for storage management comprising: 

in response to detecting that a first storage device is plugged into a first storage device slot of an enclosure of a storage system, determining, at a computing device of the storage system and based on attributes of the first storage device, a first target interface device by matching a first type of the first target interface device with the attributes of the first storage device, the storage system including a plurality of types of interface devices, the first storage device slot being connected to the respective types of interface devices, the first target interface device being from among the respective types of interface devices; 

in response to detecting that a second storage device is plugged into a second storage device slot of the enclosure of the storage system, determining, at the computing device of the storage system and based on attributes of the second storage device, a second target interface device by matching a second type of the second target interface device with the attributes of the second storage device, the second storage device slot being connected to the respective types of interface devices, the second target interface device being from among the respective types of interface devices; 

determining a first association between the first storage device and the determined first target interface device; and 

U.S. Application No.: generating, based on the first association, first information characterizing a state of the first storage device in the computing device;

determining a second association between the second storage device and the determined second target interface device; and 

generating, based on the second association, second information characterizing a state of the second storage device in the computing device.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183